                   Case 20-11548-CSS              Doc 780       Filed 10/06/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )      Chapter 11
                                                                   )
    EXTRACTION OIL & GAS, INC. et al.,1                            )      Case No. 20-11548 (CSS)
                                                                   )
                                       Debtors.                    )      (Jointly Administered)
                                                                   )
                                                                   )      Re: Docket Nos. 558, 559, 560 & 777


                   ORDER APPROVING DEBTORS’ MOTION FOR ENTRY
                   OF AN ORDER AUTHORIZING THE DEBTORS TO FILE
              UNDER SEAL CERTAIN PORTIONS OF DEBTORS’ STATEMENTS OF
             FINANCIAL AFFAIRS AND SCHEDULES OF ASSETS AND LIABILITIES
             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) to file under seal certain portions

of the Debtors’ Schedules and Statements; all as more fully set forth in the Motion; and upon the

First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334 and the Amended Standing Order; and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that venue

of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Motion is in the best interests of the

Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate and

no other notice need be provided; and this Court having reviewed the Motion and having heard the


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC
      (8170); Extraction Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings, LLC
      (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC
      (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver, Colorado
      80202.

2
      Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.
              Case 20-11548-CSS          Doc 780     Filed 10/06/20      Page 2 of 2




statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Debtors are authorized to file the names and addresses of the recipients of

Political Contribution set forth in Part 6, Questions 13 of their Statements [Docket No. 558] under

seal that contain commercial information related to Confidential Information. The material filed

under seal shall not be made available to anyone without the consent of the Debtors or further

order of this Court; provided, however, that the Debtors shall provide unredacted copies of the

Statements to (a) the U.S. Trustee; (b) counsel to the Committee; and (c) counsel to the agents or

lenders, as applicable, under the Debtors’ postpetition and prepetition secured financing facilities.

       3.      This Order is without prejudice to the rights of any party in interest to seek to

declassify and make public any portion of the material filed under seal.

       4.      The Court shall retain jurisdiction with respect to any matters, claims, rights or

disputes arising from or related to the implementation of this Order.




        Dated: October 6th, 2020                     CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE



                                                 2
